Name: Commission Regulation (EEC) No 1202/81 of 5 May 1981 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 5 . 81 Official Journal of the European Communities No L 122/ 19 COMMISSION REGULATION (EEC) No 1202/81 of 5 May 1981 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oilseeds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by the Act of Accession of Greece, and in particular Article 27 (5) thereof, Whereas Article 6 of Regulation (EEC) No 1 204/72 (2), as last amended by Regulation (EEC) No 22/81 (3), defines the lot used as a basis for the analysis to be carried out according to the terms of Article 33 of the said Regulation ; whereas, for admi ­ nistrative simplicity, it should be required that the determination of the lot should be carried out by the party concerned ; Whereas Article 28 ( 1 ) of that Regulation fixed the amount of the security referred to in Article 9 (2) of Council Regulation (EEC) No 2114/71 of 28 September 1971 on the subsidy for oilseeds (4), as last amended by Regulation (EEC) No 851 /78 (5) ; whereas, having regard to the trend of prices on the world market and to the level of aid fixed in recent months, it is necessary to decrease the amount of the security ; Whereas Article 10 of Regulation (EEC) No 2114/71 states that the subsidy for oilseeds may be paid in advance as soon as the seeds have been placed under control, on condition that a guarantee is lodged by the processor ; whereas at present not all Member States make use of this option ; whereas this causes serious variations in the way Community operators are treated ; whereas in order to remedy this situation it should be made compulsory for the Member States to advance the aid when certain conditions are met ; Whereas, in order to ensure that the aid system func ­ tions properly, it should be laid down that the guarantee is to be released when entitlement to the aid is recognized ; whereas it is also necessary to determine the weight to be taken into consideration for calculating the advance ; Regulation (EEC) No 1204/72 is hereby amended as follows : 1 . Article 6 ( 1 ) is replaced by the following : ' 1 . The I.D. part of the certificate may be applied for only in respect of one or more lots . Under no circumstances may an application be made for the I.D. part for a lot in respect of which that part of the certificate has already been issued. If the application of the I.D. part of the certificate is in respect of colza and rapeseed whose oil has an erucic acid content exceeding the percentage referred to in Article 25 , the following words shall be entered in the section "description of the product" : "intended for non-food use". "Lot" shall be understood to mean a specific quan ­ tity of seeds determined by the party concerned, to which a number is given , at the time of entry into the oilmill , and in respect of which an analysis is carried out in accordance with the provisions of Article 33 .' 2. In the second indent of Article 28 ( 1 ) *25 ECU' is replaced by ' 19 ECU'. 3 . Article 37 is replaced by the following : 'Article 37 1 . The aid amount referred to in Article 10 of Regulation (EEC) No 2114/71 shall be advanced to any processor who applies for it and presents the application for the I.D. part of the certificate accompanied by a security for an amount equal to the aid amount to be advanced . 2 . The security shall be lodged in the form of a guarantee by an establishment meeting the criteria laid down by the Member State to which the appli ­ cation for the aid is made . (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 133, 10 . 6 . 1972, p . 1 . (3 ) OJ No L 2, 1 . 1 . 1981 , p . 14 . (4) OJ No L 222, 2. 10 . 1971 , p . 2 . (5 ) OJ No L 116, 28 . 4. 1978 , p . 4 . No L 122/20 Official Journal of the European Communities 6 . 5 . 81 sions of paragraph 1 shall be the net weight recorded for the seed in the state in which and at the time when it enters the mill where it is to be processed.' Article 2 3 . The security shall be released when the competent authority of the Member State in ques ­ tion has recognized entitlement to the aid for the quantities indicated in the application . If entitle ­ ment to the aid is not recognized for all or part of the quantities indicated in the application , the secu ­ rity shall be forfeited proportionately to the quanti ­ ties for which the conditions giving entitlement to aid were not respected. 4. The weight used for calculating the aid advance to be granted in accordance with the provi ­ This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, the provisions of Article 1 (3) shall apply with effect from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 May 1981 . For the Commission Poul DALSAGER Member of the Commission